Citation Nr: 1227897	
Decision Date: 08/13/12    Archive Date: 08/21/12

DOCKET NO.  09-18 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a low back disorder, to include whether reconsideration is warranted based on receipt of additional service department records.

2.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Cramp, Counsel



INTRODUCTION

The Veteran had active service from February 1953 to February 1955.  

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2008 rating decision of the special appeals processing unit located at the RO in Cleveland, Ohio.  Original jurisdiction over the claims file is retained by the RO in Reno, Nevada.

In December 2010, the Board remanded this appeal for additional evidentiary development.  It has since been returned to the Board for further appellate action.

The Board points out that although the RO reopened service connection for a low back disorder and adjudicated the claim on the merits in July 2010, the Board must first examine whether the evidence warrants reopening of the claim.  This is significant to the Board because the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); see also Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) (the Board does not have jurisdiction to review the claim on a de novo basis in the absence of a finding that new and material evidence has been submitted). 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the appeal has been accomplished.

2.  In a February 1961 decision, the Board denied service connection for a low back disorder. 

3.  The evidence associated with the claims file subsequent to the February 1961 Board decision includes official service department records not previously considered; however, those records are not relevant to the matter on appeal.

4.  The evidence associated with the claims file subsequent to the February 1961 Board decision includes a medical opinion that relates to the unestablished fact of nexus necessary to substantiate the claim; it is neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim; and it raises a reasonable possibility of substantiating the claim.  

5.  The Veteran did not engage in combat with the enemy.  

6.  The Veteran sustained an acute low back strain in service.

7.  Symptoms of a low back disorder were not chronic in service.

8.  Symptoms of a low back disorder have not been continuous since service separation.

9.  The Veteran's current low back disorder is not related to active service.


CONCLUSIONS OF LAW

1.  The February 1961 Board decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. §§ 7103, 7104(a) (West 2002); 38 C.F.R. § 20.1100(a) (2011).  

2.  The criteria for reopening the February 1961 Board decision have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  A low back disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Remand Compliance

As noted above, this appeal involves a remand by the Board for additional evidentiary development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  In this case, the RO substantially complied with the Board's remand instructions by contacting the appropriate service department and/or record storage facility with a request that they attempt to procure any service treatment and/or administrative records pertaining to the Veteran's period of service in the United States Army Reserves and/or New York Army National Guard.  Additional records were obtained from the New York Adjutant General's office in June 2012.  In a June 2012 memorandum, the RO detailed its efforts to obtain the records and certified that efforts to obtain any additional records would be futile.  The RO also certified that there were no VA treatment records subsequent to June 2010, the date of the most recent VA examination of record.  

The Board notes that the RO also inquired as to additional service treatment records from the National Personnel Records Center (NPRC).  While the Veteran's service treatment records from his period of active service were obtained at the time of a 1956 claim, in response to efforts to obtain National Guard/Reserve records, the NPRC indicated that those records had likely been destroyed by fire and could not be located.  It is unclear whether in fact any records are missing at this point.  Nevertheless, the Board is cognizant that VA's duties to assist, to provide reasons and bases for its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule are heightened in this case.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  The Board believes that the actions undertaken in response to the December 2010 remand meet the heightened duty to assist requirements.  

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The notice requirements of the VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (CAVC) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In a June 2008 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate service connection for a low back disorder, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim.  

In addition, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the CAVC held that, in the context of an application for reopening, VCAA notice (1) must notify a claimant of the evidence and information that is necessary to reopen the claim and (2) must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought by the claimant.  Id. at 11-12.  The CAVC elaborated that VA is required, in response to an application to reopen, to look at the bases for the denial in the prior decision and send a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Id.

The June 2008 letter informed the Veteran of the date and bases of the previous denial of his claim for service connection for a low back disorder.  The Veteran was also informed of the appropriate definitions of new and material evidence and of the evidence needed to substantiate the underlying claim.  Therefore, the June 2008 letter provided the notice required by the Kent decision.  Moreover, to the extent of any defects in this notice, the Board's decision to reopen the claim means that there is no prejudice to the Veteran.

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's available service treatment records, post-service VA and private treatment records, including records of the Veteran's spine surgery, and the Veteran's written assertions and personal hearing testimony.  An attempt was made to obtain morning reports and surgeon general's reports for the Veteran's unit; however, the Veteran was unable to provide enough information to identify his specific unit to complete the search.  

In addition, the Veteran was afforded a VA examination as to nexus in June 2010.  This examination was adequate because it was performed by a medical professional based on a review of claims file, solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The resulting diagnoses and rationales were consistent with the examination and the record.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).

Analysis of Application to Reopen

The RO initially denied a claim for service connection for intervertebral disc syndrome in a November 1960 rating decision.  The Veteran appealed that decision; and, in a February 1961 decision, the Board denied the appeal.  At the time of the February 1961 Board decision, the medical evidence of record established an acute back injury in service as well as a post-service back injury and diagnosis of intervertebral disc syndrome.  The claim was denied as the evidence did not establish a nexus between the in-service injury and the post-service diagnosis.  

As reconsideration of the Board's February 1961 decision has not been ordered and no other exception to finality applies, that decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. §§ 7103, 7104(a); 38 C.F.R. § 20.1100(a).  However, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c).

In this case, additional evidence associated with the claims file since the February 1961 decision includes official service records; however, they consist largely of National Guard personnel records which do not refer to the Veteran's back.  Those records include physical examination reports; however these all predate the Veteran's period of active service and the Board finds that they are not relevant to the issue at hand.  Therefore, these records do not require reconsideration of the claim for service connection.  

VA may reopen a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  In Shade v. Shinseki, 24 Vet. App. 100 (2010), the CAVC held that 3.159(c)(4) does not require new and material evidence as to each previously unproven element of a claim for the claim to be reopened and the duty to provide an examination triggered.  In a fact pattern similar to this, where a prior denial was based on lack of current disability and nexus, the CAVC found that newly submitted evidence of a current disability was, in concert with evidence already of record establishing an injury in service, new and material and sufficient to reopen the claim and obtain an examination.  

The Veteran requested to have the previously denied claim reopened in August 2008.  Regarding applications for reopening filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim(s) sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Board must review all evidence submitted by or on behalf of a claimant since the last disallowance on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996), overruled on another basis by Hodge v. West 155 F.3d. 1356 (Fed. Cir. 1998).  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Evidence received since the February 1961 decision includes private treatment reports, a VA examination report, and additional written statements from the Veteran.  Among the additional evidence is a letter from the Veteran's private physician, P.D., M.D., dated in May 2009, which contains the opinion that the Veteran's current back disorder is very likely related to his injury received while in the military.  

The Board finds that the opinion of P.D. relating the Veteran's current back disorder to service is new and material evidence as it addresses the unestablished fact of nexus to service, it is neither cumulative nor redundant of evidence of record in February 1961, and it raises a reasonable possibility of substantiating the claim.  Accordingly, the claim for service connection for a low back disorder is reopened.  

Combat Rule

Before addressing the merits of the reopened claim, the Board notes that, in the case of a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).  The standard used to determine whether a veteran engaged in combat with the enemy is reasonable doubt, which is to be resolved in a veteran's favor.  See VAOPGCPREC 12-99.  The provisions of 38 U.S.C.A. § 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine, 9 Vet. App. at 522-23.  The provisions of 38 U.S.C.A. § 1154(b) do not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Clyburn v. West, 12 Vet. App. 296, 303 (1999). 

Although the Veteran served during a period of war, the evidence does not suggest, and the Veteran does not contend, that he engaged in combat with the enemy, or that his claimed low back disability is related to combat with the enemy.  As such, the combat rule is not applicable.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2011).

Analysis of Service Connection for a Low Back Disorder

The Board finds that, although the Veteran sustained a low back strain in service, symptoms of a low back disorder were not chronic in service and were not experienced continuously after service.  Service treatment records show a September 1953 sacroiliac strain.  The Veteran's back was taped.  There is no subsequent treatment.  When examined for discharge, the Veteran's spine was clinically normal.  The Board finds persuasive the fact that the in-service diagnosis of a sacro-iliac strain and the treatment of taping of the back are not suggestive of a chronic disorder, and in fact, the June 2010 VA examiner described this as an acute injury.  Although the Veteran now asserts that he never had a separation examination, the Board finds the completed and signed examination form more persuasive than the Veteran's recollection from more than 57 years later.  

More than three years after service, a November 1958 report of hospital discharge shows that, one year prior, while the Veteran was lifting weights during a workout, the Veteran experienced severe back pain.  After subsequent weight lifting sessions, the Veteran experienced onset of chronic low back pain.  

A December 1958 examination report reveals the Veteran's account that, approximately one year ago, he was lifting weights while he was squatted slightly forward, and he fell.  He developed pain in his low back that cleared spontaneously about a month later.  A short time after that, he was lifting in a bent position and developed severe back pain again.  He saw a doctor at that time.  A December 1958 myelogram revealed a herniated nucleus pulposus.  

A private examination in January 1959 reveals the Veteran's account that, he was in good health until 1-1/2 years prior when, while working out with barbells, he injured his back.  In the process of lifting up a heavy weight, he felt severe pain in the low back.  The pain disappeared spontaneously when he stopped lifting; however, when he returned to the exercise, he had the problem again.  

Thus there is no record of treatment for several years after service, and those records exclusively describe post-service onset of symptoms.  The Board acknowledges that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology (Savage v. Gober, 10 Vet. App. 488, 496 (1997)); however, the Veteran's current assertion as to continuous symptoms is not consistent with the evidence.  Notably, the private examination in January 1959 recounts the Veteran's description to the examiner that he was in good health until 1-1/2 years prior to the examination when sustained an injury while working out with barbells.  This is not simply the absence of evidence, but an affirmative statement that he had no symptoms in the intervening period.

In weighing the conflicting statements provided by the Veteran at various times, the point in time in which the statement was made is important because a recounting of an event which is closer to the time that event occurred is naturally less likely to be diluted by the shortcomings of human memory.  Thus, the contemporaneousness of the 1959 account is significant.  Furthermore, because the Veteran was then seeking only medical treatment, it seems likely that he would report events carefully and accurately.  Statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care.  In contrast, when the Veteran presented his account at the 1961 Board hearing and in recent written submissions to VA, he was seeking VA benefits rather than medical treatment.  The Board is of course cognizant of possible self interest which any veteran has in promoting a claim for monetary benefits.  The Board may properly consider the personal interest a claimant has in his or her own case, but the Board is not free to ignore his assertion as to any matter upon which he is competent to offer an opinion.  See Pond v. West, 12 Vet. App. 341, 345 (1999); and see Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

There is no question that the Veteran is competent to relate events as he remembers them.  Thus, his competency is not at issue with regard to recounting the events of service and whether symptoms continued after service.  Rather, it is the credibility of the more recent accounts which the Board finds is lacking.  Simply put, the report in January 1959 is more convincing than the Veteran's later statements made in support of a claim for monetary benefits.  

Also contributing to the Board's finding regarding credibility is the fact that the Veteran reported a somewhat different account of his in-service injury in May 2008 than he did at the Board hearing conducted in December 1960.  The transcript of that hearing reveals the Veteran's testimony that, during service, while taking a judo class, his partner fell while he was throwing the Veteran over his shoulder and the Veteran's back struck the partner's knee.  Thereafter he had minor pain when he stood for any length of time and when he bent forward in the morning while shaving.  Sometime after that, he was moving a sofa and suffered severe back pain, which he attributed to poor physical condition.  This prompted him to begin lifting weights, which led to subsequent injury.  

In sharp contrast to the 1961 testimony, in May 2008, the Veteran reported that he was sitting on the floor, feet spread out in front of him and "another trainee, very heavy, jumped down on my shoulders, pushing my face and chest to the floor between my legs, resulting in a very serious back injury, to wit: a herniated L5 disc."  This is a significantly different account than the Veteran presented in 1961 and suggests a far more serious injury than he described at the time.  This further reinforces the Board's finding that the more recent account is not credible, but has been factually altered to support the Veteran's claim.

The Board finds that the current low back disorder, diagnosed as intervertebral disc syndrome, is not related to service.  Although it was the opinion of P.D. that the current disorder is related to service, his opinion is based on what is described as a discussion with the Veteran, in which the Veteran related his history of back problems to an incident in service.  As found by the Board, the Veteran's account of the nature of the injury in service and continuity of symptoms after service is not credible.  P.D.'s opinion, which is based on that inaccurate factual premise is also not credible evidence.  

The Veteran was afforded a VA examination in June 2010, which was accompanied by a review of the claims file.  The examiner found that the current lumbar spine disorder is less likely than not (less than 50/50 probability) caused by or a result of the acute sacroiliac strain sustained in September 1953.  The examiner opined that the weight lifting injury in 1957 is the likely cause of the intervetebral disc syndrome diagnosed in 1958.  He reasoned that the history provided by three separate doctors all gave the same history of a weight lifting injury causing sudden symptoms, with no mention of the 1953 in-service injury.  The examiner also noted that the myelogram conducted in 1958 shows a different disc injury than is accounting for the current disorder.  

It is the Board's responsibility to evaluate the evidence and to assign each report or opinion its due probative weight.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In reviewing the evidence, the Board is free to favor one medical opinion over another if the Board provides an adequate statement of reasons or bases.  Id.; see also 38 U.S.C. § 7104(d)(1).  The Board assigns the June 2010 opinion the greatest probative weight regarding nexus.  Unlike P.D., the VA examiner had access to the complete history of the Veteran's low back injuries and treatment.  The examiner explained his opinion in terms of the evidence, and his reasoning is logical and consistent with the evidence. 

The Veteran's assertion that the in-service injury resulted in the current herniated disc is not competent evidence.  Although the Veteran is competent to relate symptoms as they come to him through his senses, distinguishing the anatomical source of back pain, such as between a disc herniation and a low back strain, is not capable of lay observation, but requires medical knowledge.  The Board acknowledges the Veteran's assertion that he had to leave the police force in 1955 due to back problems; however, as this assertion is in conflict with the sudden onset described to his doctors in 1957-1959, the Board finds it lacking in credibility.  

In summation of the Board's findings, although the Veteran sustained an acute low back strain in service, symptoms of a low back disorder were not chronic in service, and were not continuous after service.  Moreover, the current low back disorder, diagnosed as intervertebral disc syndrome is not related to service.  As such, service connection for a low back disorder is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.



ORDER

Reopening of service connection for a low back disorder is granted.  

Service connection for a low back disorder is denied.



____________________________________________
K. J. ALIBRANDO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


